IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-86,568-01



                     EX PARTE GABRIEL PAUL HALL, Applicant



 ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
IN CAUSE NO. 11-06185-CRF-272 IN THE 272ND JUDICIAL DISTRICT COURT
                          BRAZOS COUNTY



       Per curiam.


                                           ORDER

       In October 2015, a jury found Applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions set out in Texas Code of Criminal Procedure Article 37.071, the

trial court sentenced Applicant to death.1 On June 4, 2019, the State filed in this Court its

brief on Applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b),


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                       Hall - 2

Applicant’s initial application for a writ of habeas corpus was due to be filed in the trial

court on or before October 17, 2019, assuming a motion for extension was timely filed

and granted. See Art. 11.071 §§ 4(a) and (b).

       It has been over a year since the application was due in the trial court.

Accordingly, we order the trial court to resolve any remaining issues in the case within

180 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish